COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Leigh Gomer v. Donald Davis, Ruby Davis, and Altha/Ann Steinlage

Appellate case number:    01-11-00829-CV

Trial court case number: 2011-01203

Trial court:              189th District Court of Harris County

Date motion filed:        June 27, 2013

Party filing motion:      Appellant

       It is ordered that the motion for rehearing is   DENIED           GRANTED.


Judge’s signature: /s/ Evelyn V. Keyes
                         Acting Individually      Acting for the Court

Panel consists of: Justices Keyes, Sharp, and Huddle


Date: November 19, 2013